UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 29, 2011 PEREGRINE PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-17085 95-3698422 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 14282 Franklin Avenue, Tustin, California 92780 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (714) 508-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 29, 2011, Peregrine Pharmaceuticals, Inc. issued a press release announcing preliminary clinical data results from a randomized Phase II trial evaluating bavituximab in patients with Hepatitis C virus infection. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits.The following material is filed as an exhibit to this Current Report on Form 8-K: Exhibit Number 99.1Press Release issued December 29, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEREGRINE PHARMACEUTICALS, INC. Date: December 29, 2011 By:/s/ Paul J. Lytle Paul J. Lytle Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release issued December 29, 2011
